Opinion issued December 3, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00515-CV
____________

FAWZI ABED YOUSEF, Appellant

V.

A-ROD, L.P., Appellee



On Appeal from the County Civil Court at Law No. 3 of
Harris County, Texas
Trial Court Cause No. 926274



MEMORANDUM OPINION
	Appellee, A-Rod, L.P.has filed its motion to dismiss the appeal for want of
jurisdiction, asserting that appellant did not timely file his notice of appeal. 
Appellant, Fawzi Abed Yousef, has not filed a response to appellee's motion.
	An examination of the clerk's record, shows that the trial court signed the final
judgment on April 8, 2009, that no post-judgment motions or request for findings of
fact were filed that would extend the time to file the notice of appeal, and that
appellant filed his notice of appeal on June 2, 2009.  When an appellant files no post-judgment time extending pleadings, his notice of appeal is due to be filed within 30
days after the trial court signs the judgment.  See Tex. R. App. P. 26.1.  If appellant
files his notice of appeal within 15 days after the notice of appeal is due, a motion to
extend time to file the notice of appeal is implied if a party reasonably explains the
late filing of the notice of appeal.  Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex
1997); Jones v. City of Houston, 976 S.W.2d 676, 677 (Tex. 1998).  Here appellant
filed his notice of appeal 55 days after the trial court signed the judgment, well
beyond the 30-day deadline, and beyond the 15-day grace period. 
	We grant appellee's motion to dismiss the appeal.  We dismiss the appeal for
want of jurisdiction. All other pending motions in this appeal are overruled as moot. 
PER CURIAM
Panel consists of Justices Keyes, Alcala, and Hanks.